Prosecution was begun in the County Court of DeKalb County by an affidavit *Page 153 
charging the defendant with having possession of prohibited liquors. No warrant appears in the transcript, but the defendant appeared, pleaded not guilty and trial proceeded to judgment on this plea.
The evidence for the State tended to prove the allegations of the complaint, and that for the defendant tended to prove the contrary.
The questions were for the jury. We find no reversible error in any of the rulings of the Court upon the admission of testimony.
The defendant requested the Court, in writing, to give to the jury the following charge: "I charge you that unless each and every juror is convinced beyond all reasonable doubt from the evidence of the defendant's guilt, you should acquit the defendant." This is not a proper charge. While it is necessary for every juror to be convinced of the guilt of the defendant beyond all reasonable doubt before a conviction may be had, it does not follow there should be an acquittal. The verdict of the jury must be unanimous, and without this unanimity a verdict cannot be rendered either for conviction or acquittal. So long as any member of the jury is not convinced beyond all reasonable doubt there can be no conviction, but not necessarily an acquittal.
We find no error in the record, and the judgment is affirmed.
The judgment is affirmed.
Affirmed.